Title: To Alexander Hamilton from Timothy Pickering, 26 March 1797
From: Pickering, Timothy
To: Hamilton, Alexander



Philadelphia March 26. 1797.
Dr. Sir,

On the 25th I was favoured with your letter of the 22d. The first measure of calling Congress together had been determined on by the President the preceding evening; and I had the draught of the proclamation inclosed, in my hand, to present to him, when I received your letter. Some other of the measures suggested had been contemplated; and all will receive attention from me & my colleagues. I beg you to continue to communicate to me your ideas on public affairs, especially at the present interesting period.
You mention the appointing a commission extraordinary: we more than doubt the propriety of this step. The Directory have declard “qu’il ne reconnoitra, et ne recevra plus de Ministre Plenipotentiare des Etats Unis, jusqu’ apres la redressement des griefs demandé au Gouvernment Americain, et que la Republique Francaise est en droit d’en attendre.” These “griefs” are doubtless those detailed by Citizen Adet and M. Delacroix, as exhibited in the notes of the former and the summary of the latter, and which you will see in my letter to General Pinckney, which I had the pleasure to send you in print. All the important acts of the government must therefore be Reversed, before a minister can be admitted. The former is impossible—and there seems therefore no opening at present for a new mission. This new mission is what the enemies of our government wish for; however circumstances may oppose it. In suggesting “a commission extraordinary,” I presume you did not know that the refusal to receive “another minister, until” &c. had been so peremptory.
I am going to prepare a state of the information received from Mr. Pinckney for the press anonymously, yet with clear marks of authenticity; and it will, if approved by the President, be speedily published. It seems highly important that the public mind should be enlightened as to facts.
I am very sincerely & respectfully yours

T. Pickering
Alexander Hamilton Esq

